Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment filed on 1/19/2021, 
2.	Claims 1, and 3-15 are pending.
Foreign Priority
3.	Applicant claims an EPO 17180036.0 priority of 7/06/2017.
Response
4.	The examiner withdraws 35 USC 103 rejections for pending claim2 on 12/02/2020 due to a response (1/19/2021).
Reason of Allowance
5.	Pending claims 1, 11, and 15 are patentable over Tseng et al., in view of Binder because these cited art do not disclose a method, and a system associated with a driver inside a vehicle, comprising features: 
determining whether the user’s vision is impaired by an external light source, wherein the determining is done based on whether there is a line of sight between the light source and the user’s eye(s), and based on the intensity of light at the user’s eye(s); and determining whether a safety measure should be performed by the vehicle based on whether the user’s vision is impaired by the light source, wherein the safety measure comprises enabling a lane keeping aid in the vehicle, increasing a user reaction time parameter used by a collision mitigation system in the vehicle, or denying handing control of the vehicle back to the user when the vehicle is an autonomous vehicle.

                                                                   Conclusion
7.	Claims 1, and 3-15 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759 (email address: cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662